Citation Nr: 0832420	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January to December 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and depression, will be addressed in 
the remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In March 1972, the RO denied the veteran's initial claim 
seeking service connection for emotional disturbance.  
Although provided notice of this decision the next month, the 
veteran did not perfect an appeal thereof.

2.  Evidence received since the March 1972 RO decision is new 
and material, as it raises a reasonable possibility of 
substantiating the claim of service connection for a 
psychiatric disorder, to include schizophrenia and 
depression.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
March 1972 rating decision, and the veteran's claim for 
service connection for a psychiatric disorder, to include 
schizophrenia and depression, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has certain statutory and regulatory duties to notify and 
assist the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the veteran's 
claim of whether new and material evidence has been submitted 
to reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia and depression, because the claim is reopened.  
As such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

In December 1971, the veteran filed his initial claim seeking 
service connection for emotional disturbance.  In March 1972, 
the RO administratively denied the veteran's claim because 
the veteran failed to appear at a scheduled VA examination.  
Although he was provided notice of this decision the next 
month, the veteran did not perfect an appeal thereof, and it 
became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.201, 20.302 (2007).

In February 2006, the veteran sought to reopen the claim, 
seeking service connection for schizophrenia, on the basis of 
aggravation, and depression.  See Roebuck v. Nicholson, 20 
Vet. App. 307 (2006) (holding that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability (factual basis), they 
constitute the same claim).  In a May 2006 rating decision, 
the RO denied service connection for schizophrenia because it 
preexisted service and was not aggravated thereby and denied 
service connection for depression because there was no 
evidence of depression during service.

In order to reopen a claim which has been previously denied 
and which is final, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, 
it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and depression.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the March 1972 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).

Comparing the evidence received since the RO's March 1972 
decision to the evidence of record before then, the Board 
finds that the veteran has submitted new and material 
evidence in support of his claim.  Prior to the March 1972 
rating decision, the evidence of record included the 
veteran's service medical records that showed that neither 
schizophrenia nor depression were noted on the veteran's 
September 1970 pre-induction examination, that the veteran 
was ultimately found unfit for service and discharged due to 
a schizophrenic reaction, that schizophrenia preexisted 
service, and that the veteran underwent no unusual stress 
that would have aggravated his schizophrenia.  Also of record 
prior to the March 1972 rating decision was a July 1966 
private medical record that diagnosed depression and 
schizophrenia.  Evidence after the March 1972 rating decision 
included treatment records from St. Mary's Hospital and the 
Mayo Clinic, dated in June 1966, containing diagnoses of 
schizophrenia; a Kalamazoo Hospitalization Report, dated in 
October 1975, similarly diagnosing and treating the veteran 
for schizophrenia; a June 1991 emergency room report citing 
possible schizophrenia; October 2005 and April 2006 VA 
treatment reports containing axis I diagnoses of 
schizophrenia and depression; and a March 2006 letter from W. 
Korchik, M.D., diagnosing the veteran as having 
schizophrenia.  The Board finds that the above referenced 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a); See Justus v. Principi, 3 
Vet. App. 510 (1992) (holding that evidence is presumed 
credible for the purpose of determining whether the evidence 
is new and material).  Thus, the claim to service connection 
for a psychiatric disorder, to include schizophrenia and 
depression, is reopened.  


REMAND

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  In order to establish service connection for a 
claimed disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2007).  To rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-
03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 
1089, 1093 (Fed. Cir. 2004).  The veteran is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. 
App. 116, 132 (2003).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If 
this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131. 

The Board finds that a remand for a medical examination and 
opinion is required to comply with VA's duty to assist.  VA's 
duty to assist includes providing a medical examination when 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (2007).  The RO did 
not provide the veteran with an examination.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the evidence 
consists of medical records that indicate that a psychiatric 
disorder pre-existed service, service medical records that 
demonstrate treatment for schizophrenia, and post-service 
discharge medical records that demonstrate continuous 
treatment for schizophrenia and depression, but no medical 
evidence regarding aggravation.  Accordingly, a medical 
opinion is required.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide appropriate VCAA 
notice to the veteran.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007); 
see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for schizophrenia or 
depression during the course of this 
appeal.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive 
examination conducted by a psychiatrist to 
determine the nature and etiology of any 
psychiatric disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review all the evidence of 
record, including the veteran's service 
medical records.  After a review of the 
entire evidence of record, the examiner 
must render an opinion as to whether any 
currently diagnosed psychiatric is related 
to the veteran's military service.  The 
examiner must also render an opinion as to 
whether any currently diagnosed disorder 
is shown by the medical evidence of record 
to have pre-existed military service and 
was aggravated by military service.  A 
complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  The 
report prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the veteran and his 
representative.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


